                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC WEISS                                                                    No. 4:16-CV-1333
o/b/o Kristina Marie Bair,
                                                                              (Judge Brann)
                             Plaintiff,
              v.

NANCY BERRYHILL,                                                              (Magistrate Judge Arbuckle)
Acting Commissioner of Social Security,
          Defendant.



                                                                   ORDER

                                                               OCTOBER 24, 2018

              This matter is an action for social security benefits which have been denied

by both the Acting Commissioner of Social Security and prior to that, by an

administrative law judge. Plaintiff filed the instant action on June 29, 2016, and it

was jointly assigned to the undersigned and to a magistrate judge.

              Upon designation, a magistrate judge may “conduct hearings, including

evidentiary hearings, and . . . submit to a judge of the court proposed findings of

fact and recommendations.”1 Once filed, this report and recommendation is

disseminated to the parties in the case who then have the opportunity to file written

objections.2 On October 4, 2018 Magistrate Judge William I. Arbuckle, to whom

                                                            
1
       28 U.S.C. 636(b)(1)(B).
2
       28 U.S.C. 636(b)(1).
this matter is jointly assigned, issued a thorough report and recommendation

recommending that I vacate the decision of the Commissioner of Social Security

denying Plaintiff social security benefits and remand the matter for a rehearing.

              The Commissioner filed objections to the report and recommendation on

October 18, 2018. When objections are timely filed, the District Court must

conduct a de novo review of those portions of the report to which objections are

made.3 Although the standard of review for objections is de novo, the extent of

review lies within the discretion of the District Court, and the Court may otherwise

rely on the recommendations of the magistrate judge to the extent that it deems

proper.4 For portions of the report and recommendation to which no objection is

made, the Court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”5

Regardless of whether timely objections are made by a party, the District Court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.6


                                                            
3
       28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.2011).
4
       Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz,
       447 U.S. 667, 676 (1980)).
5
       Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
       Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d
       874, 878 (3d Cir.1987) (explaining that judges should give some review to every report and
       recommendation)).
6
       28 U.S.C. § 636(b)(1); Local Rule 72.31.


                                                               -2-
      Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge, in as far as

his recommendation was to vacate and remand. The magistrate judge also

suggested that in the alternative, I vacate and award benefits. I do not find this to

be an extraordinary case where a direct award of benefits is necessary.

      I have conducted a de novo review here and found no error. The matter

should be recommitted to the Commissioner as set forth in the report and

recommendation.

      AND NOW, IT IS HEREBY ORDERED that:

   1. Magistrate Judge William I. Arbuckle’s October 4, 2018 Report and

      Recommendation, ECF No. 18, is ADOPTED in part.

   2. The decision of the Commissioner of Social Security is VACATED and

      REMANDED.

   3. Final Judgment is entered in favor of Plaintiff and against Defendant

      pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405 (g).

   4. The Clerk is directed to close the case file.

                                                BY THE COURT:



                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge


                                          -3-
